Citation Nr: 0842851	
Decision Date: 12/12/08    Archive Date: 12/17/08	

DOCKET NO.  06-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Cheyenne, Wyoming.  In pertinent part, that decision 
granted service connection for PTSD and assigned a 10 percent 
disability rating, effective March 8, 2004, the date of 
receipt of the veteran's claim for disability benefits.  
Service connection for peripheral neuropathy of the upper and 
lower extremities was denied.  A September 2008 rating 
decision amended the prior rating decision to reflect a 
30 percent disability rating for the veteran's PTSD, from 
March 8, 2004.  That rating decision reflected that service 
connection is also in effect for diabetes mellitus, rated as 
20 percent disabling.  A combined disability rating of 
40 percent has been in effect since March 8, 2004.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the extremities is not causally 
or etiologically related to service or to a service-connected 
disability.  

2.  Manifestations of the service-connected PTSD include 
anxiety, depression, some irritability, and some 
interpersonal tensions.  

3.  The veteran undergoes regular counseling and currently 
takes psychotropic medications.  

4.  The veteran has not been shown to exhibit such symptoms 
as flattened affect, panic attacks, difficulty understanding 
complex commands, impaired judgment, or disturbances of 
motivation and mood.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the extremities was not incurred 
in or aggravated by active service, may not be presumed to 
have therein, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  

2.  The criteria for an initial disability rating in excess 
of 30 percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 Fed. 3d 881 (Fed. Cir. 2007).  

The Board finds that VA has essentially complied with the 
requirements of the VCAA.  There is no issue as to providing 
an appropriate application or completeness of the 
application.  The veteran has received notice of the evidence 
needed to substantiate his claims, the evidence by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (discussing VCAA notice requirements).  See also 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
Board notes that communications in March 2006 and July 2008 
informed the veteran as to how VA determines a disability 
rating and an effective date once a claim is granted.  

The Board is aware that for an increased compensation claim, 
§ 5103(a) requires, at a minimum, that the Secretary of VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 137 (2008).  The Board notes 
that since the claim on appeal with regard to PTSD is a 
downstream issue from that of service connection, Vazquez 
notice is not required.  See VAOPGCPREC-8-2003 (December 22, 
2003); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and 
the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117.  Regardless, the Board 
notes that in the July 2008 communication the RO provided the 
veteran with the rating criteria for evaluating PTSD and 
informed the veteran of what evidence had been considered in 
determining the disability rating.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim).  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
unnecessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(c)(d) (citing forth Secretary's various duties to 
claimant).  

A review of the record reveals the veteran was accorded 
psychiatric examinations for rating purposes by VA in 2004 
and again in 2008.  As for the peripheral neuropathy, 
examinations with opinions were accorded him by VA in 
June 2004 and again in August 2008.  Social Security 
Administration records, as well as VA medical records have 
been obtained and associated with the claims file.  The Board 
therefore finds that the medical evidence of record is 
sufficient to resolve the appeal with regard to each issue.  
The veteran himself, in a July 2008 communication, indicated 
that he had no other information or evidence to give VA to 
support his appeal and wanted the appeal decided as soon as 
possible.  The Board further notes that the veteran had the 
opportunity to provide testimony on his own behalf at a video 
conference hearing with the undersigned in November 2008.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  

Legal Criteria with Regard to Service Connection

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may also be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Peripheral neuropathy is deemed to be a chronic disease 
process under 38 C.F.R. § 3.309(a), and, as such, service 
connection may be granted under 38 C.F.R. § 3.307(a) if the 
evidence shows that it has manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  There is 
no statutory or regulatory provision to allow for an 
extension of a presumption.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.   See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.   See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service or between any current 
disability and any service-connected disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

In this case, service connection is in effect for PTSD, rated 
as 30 percent disabling; and for diabetes mellitus, rated as 
20 percent disabling.  The gist of the veteran's claim is 
that he has peripheral neuropathy of the upper and lower 
extremities that is causally related to his service-connected 
diabetes mellitus.  Initially, the Board notes that the 
service treatment records are without reference to complaints 
or findings indicative of the presence of peripheral 
neuropathy of the extremities.  

The post service medical evidence includes the report of a 
rating examination accorded the veteran by VA in June 2004.  
The veteran reported that diabetes was first diagnosed in 
March 2004.  It was noted he had served in Vietnam in 1970 
and 1971.  From a central nervous system standpoint, he 
stated he had subjective numbness in the hands and feet for 
the past two years and it was indicated that would be "prior 
to the onset of his diabetes."  The examiner noted that a 
review of the claims file revealed that at the same time that 
the veteran's diabetes was diagnosed in March 2004, he was 
found to have decreased activity in the thyroid gland, and 
very low vitamin B12.  The examiner stated that these were 
all factors that contribute to the numbness in the hands and 
the feet and exactly how long the veteran had had 
hypothyroidism and a vitamin B12 deficiency was not known, 
although it was not first picked up until March 2004.  It was 
noted that the veteran also had hepatitis C which it was 
stated could contribute to peripheral neuropathy.  The 
hepatitis C was reported as being a result of his heroin 
addiction in his younger years.  A recent electromyographic 
study done in March 2004 showed evidence of peripheral 
neuropathy of the upper limbs involving the median and ulnar 
nerve.  The examiner stated that the summary of the veteran's 
history was that he developed diabetes in 2004 and did not 
appear to have any direct complications of the diabetes.  The 
examiner stated that the peripheral neuropathy "started about 
two years ago which is prior to the diabetes and he does have 
evidence of decreased thyroid and vitamin B12 levels which 
could have contributed to the peripheral neuropathy and so 
could the hepatitis C which he has had for many years at this 
stage."  The examiner stated that based on the veteran's 
history, it appeared "unlikely" that the peripheral 
neuropathy was related to the diabetes.  Notation was also 
made that numbness in the feet preceded the diabetes by about 
two years and therefore it was "unlikely" that the peripheral 
neuropathy of the lower extremities was related to the 
diabetes.  

The medical evidence also includes the report of a VA rating 
examination accorded the veteran in August 2008.  The claims 
file was reviewed by the examiner at the time of the 
examination.  It was noted that the veteran's history 
revealed he was taking numerous medications, to include 
medication for hypothyroiditis, hepatitis C, and a history of 
B12 deficiency.  The medical records also reflected a remote 
history of drug and alcohol abuse.  A detailed review of the 
record was made.  The examination diagnosis was bilateral 
sensory peripheral polyneuropathy.  The examiner stated there 
were mild early findings of peripheral neuropathy, although 
the physical examination at the present time was almost 
normal.  The examiner stated the veteran clearly had symptoms 
of peripheral neuropathy at the time he was diagnosed in 2004 
and electromyographic conduction studies were done shortly 
after the diagnosis.  The examiner stated that generally a 
diabetic neuropathy would start in the feet and gradually 
climb up the legs.  He indicated that in the veteran's case 
the symptoms were primarily of cramping, although he also 
described pain and abnormal sensations.  As mentioned by 
other examiners, the physician reported, the veteran had 
multiple risk factors to include hepatitis C, B12, and a 
remote history of poly drug abuse, in addition to the 
diabetes mellitus.  An examiner stated "the exact onset of 
the peripheral neuropathy is difficult to ascertain, but he 
did give symptoms of the cramping sensations back in the 
'90's when he was at the...school.  He said that symptoms were 
worse now than they had been in the past, but he cannot give 
any specific details of things that he could not do now that 
he could do a few years ago."  The examiner added that "a 
diabetic neuropathy can have onset prior to the diagnosis and 
can be the presenting symptom of the diagnosis, so the fact 
that he had it within close proximity of the diagnosis of 
diabetes mellitus would not be problematic.  The history, 
however, would indicate that he probably had symptoms dating 
quite a ways back and, therefore, there was peripheral 
neuropathy predating the diabetes."  

With regard to whether or not the diabetes had aggravated the 
peripheral neuropathy, the examiner indicated that from a 
clinical point of view, "I cannot document any historical 
change in his symptoms or functional status from before and 
after the diagnosis of the diabetes mellitus.  Therefore, I 
cannot point to any clinical change that can currently be 
attributed to the diabetes mellitus.  Therefore, there is no 
evidence at this time of permanent aggravation of his 
preexisting peripheral neuropathy."  

The VA physicians in 2004 and 2008 each had access to the 
claims file and based their opinions on history given by the 
veteran and by examination of the veteran.  The veteran 
himself has not submitted any medical evidence indicating a 
causal nexus between the service-connected diabetes mellitus 
and the veteran's peripheral neuropathy of the extremities.  
Each examiner essentially opined that the symptoms of 
peripheral neuropathy predated the onset of the veteran's 
diabetes mellitus.  Again, there is no evidence of record to 
the contrary.  The examiners clearly reflected review of the 
entire evidence of record with a focus on the question of a 
likelihood of a causal relationship between diabetes mellitus 
and peripheral neuropathy.  Neither examiner found a 
relationship in this case, or an indication of aggravation of 
the nonservice-connected peripheral neuropathy by the 
service-connected diabetes mellitus.  Accordingly, service 
connection is not in order.  As noted above, the Board 
acknowledges that the veteran himself is competent to report 
symptoms such as numbness of the extremities because this 
requires only personal knowledge, not medical expertise, as 
it comes through his senses.  However, as a lay person, he is 
not competent to offer opinions and medical diagnosis or 
causation, and there the Board may not accept unsupported lay 
speculation with regard to a medical issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492(1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  

Increased Rating for Post-Traumatic Stress Disorder

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified 
at 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

Present regulations do not require that all cases show all 
findings specified in the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  

Under the formula for rating mental disorders, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (likely less often), chronic sleep impairment, 
mild memory loss.  

The next higher rating of 50 percent is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal hygiene; difficulty in 
adapting to stressful circumstances (work or a work like 
setting); inability to establish and maintain effective 
relationships.  

The maximum schedular rating of 100 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; an inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, or own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

The Board notes the criteria for a 70 percent rating are also 
met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richards v. Brown, 9 Vet. App. 266 (1996), 
citing The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.  

A score of 51 to 60 is assigned where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (for example, few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is indicative of mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft, but generally functioning pretty well, has 
some meaningful and interpersonal relationships.  

Additionally the Board notes that in a claim with regard to 
an original rating after an initial award of service 
connection, as in the instant case, all the evidence 
submitted in support of the veteran's claim is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for the assignment of a disability 
rating in excess of the 30 percent currently in effect at any 
time during the rating period.  The Board notes that the 
30 percent rating itself recognizes significant social and 
industrial impairment.  

The key items for consideration are the reports for VA 
psychiatric examinations accorded the veteran in June 2004 
and July 2008, as well as reports of treatment and evaluation 
for various medical issues, including psychiatric problems, 
in the past several years.  

The report of VA psychiatric examination of the veteran in 
June 2004 revealed that the veteran was described as casually 
dressed.  He exhibited a full range of affect.  The examiner 
stated he only exhibited "transient" symptoms consistent with 
PTSD.  It was noted the veteran clearly had symptoms of a 
personality disorder.  

He was reported as currently in full remission.  It was 
stated that his difficulty in getting along with others was 
more likely due to his personality disorder than to his PTSD.  
Conflicts with people stemming from his personality disorder 
were more likely to be the source of his employment 
difficulties as well.  The veteran was given an Axis I 
diagnosis of:  PTSD; and alcohol abuse, in full remission, 
not secondary to PTSD.  An Axis II diagnosis was made of 
personality disorder, not otherwise specified.  The veteran 
was given a GAF score due to PTSD of 72.  It was stated his 
overall GAF due to his personality disorder was 55.  

The medical evidence also includes the report of a 
psychiatric examination accorded the veteran for Social 
Security Administration purposes in August 2004.  A detailed 
history was obtained.  It was noted that the veteran had a 
very "linear" thought process and was able to concentrate 
quite well.  Cognition was essentially within normal limits.  
The veteran reported a good deal of personality conflicts in 
dealing with others.  It was noted that he also had a number 
of chronic medical problems for which he was taking various 
medications.  It was indicated he was taking medication for 
his medical disorders, but he refused medications for his 
reported PTSD and major depressive disorder.  

The pertinent medical evidence also includes a report of a 
psychiatric examination accorded the veteran by VA for rating 
purposes in August 2008.  The veteran was described as being 
slightly unkempt.  He was generally friendly and cooperative.  
He appeared slightly depressed and anxious.  Speech was 
articulate.  Thought processes were logical and goal-
directed.  He showed deficits in short term memory and 
attention and focus.  All other parameters were grossly 
intact.  Orientation skills, math skills, long term memory 
skills, visual motor, visual spatial, skills, language, and 
comprehension skills were all good.  

Through the years the veteran reported difficulties working 
in various jobs.  He described some interpersonal tensions 
and difficulties with the skill level.  However, he worked 
fairly regularly up until 2003 when he stopped working 
because of difficulties with his neck and hepatitis C.  Since 
that time he has been receiving Social Security disability 
benefits.  He also received mental health treatment for many 
years and has been attending Alcohol Anonymous.  He was 
currently taking several psychotropic medications.  He stated 
the mental health interventions had been helpful, but he 
nevertheless continued to have continuous symptoms of anxiety 
and depression.  There had not been any remissions during the 
past year.  He was able to maintain activities of daily 
living within his physical limitations, attending to his own 
personal hygiene such as eating, dressing, and going to the 
bathroom.  He denied any current problems with alcohol or 
substance abuse and reported abstinence since 1990.  He 
reported no recent inappropriate behavior, although in the 
past he had some legal problems associated with assaultive 
behavior and driving under the influence.  He reported this 
kind of behavior had not happened in many years.  Thought 
processes and communication showed some mild deficits of 
attention and focus, working, and short term memory.  
Cognitive functioning was essentially intact.  Social 
functioning was described as grossly intact for basic skills, 
although in the past he had been somewhat irritable and had 
had some interpersonal tensions.  Stressors included chronic 
physical like problems and pain, limited support system, 
divorce, social isolation, and difficulty sustaining work 
activities.  

The diagnoses included mild PTSD.  The examiner stated the 
veteran had had ongoing difficulties through the years, 
although there had been some improvement with various mental 
health interventions and psychotropic medications.  The 
veteran also had some depressive symptoms associated with his 
physical problems and pain and associated with his combat 
exposure, but these symptoms were not of such severity to 
warrant a full diagnosis at the present time.  A diagnosis 
was also made of polysubstance abuse, described as in full 
remission.  Another diagnosis was made of cognitive disorder, 
not otherwise specified.  

The examiner stated the GAF score associated with the Axis I 
diagnoses was equal to 58.  This GAF score was described as 
for the past three to six months duration.  The PTSD symptoms 
required continuous medications and the examiner stated there 
was occasional decrease in work efficiency or periods of 
inability to perform occupational tasks due to signs and 
symptoms with generally satisfactory functioning with regard 
to routine behavior, self-care, and normal conversation.  The 
veteran gave a history of some interpersonal tensions and 
decreased skill in performance on jobs.  Currently, he 
reported a somewhat marginal lifestyle where he had limited 
interpersonal interactions and was able to better contain his 
anxiety and intermittent depressive symptoms.  

In view of the assessments by the examiners above during the 
past several years, the Board finds no basis upon which to 
grant a disability rating in excess of 30 percent for the 
veteran's PTSD at any time during the appeal process.  The 
Board notes that a 30 percent rating in itself is indicative 
of significant social and industrial impairment.  However, 
there has been no indication that the veteran manifests or 
more nearly manifests the behavioral elements required for a 
50 percent rating or 

higher.  There is no report of any episodes of an inability 
to perform activities of daily living.  There is no 
indication the veteran is disoriented to time or place.  
Additionally, there has been no indication of impaired 
judgment or impaired abstract thinking or disturbances of 
motivation and mood.  Further, the GAF scores the veteran has 
been given, while only guidelines, do not indicate a degree 
of impairment so as to warrant the assignment of a higher 
disability rating.  In essence, the record does not establish 
that the veteran has incapacitating symptoms or such 
occupational and social impairment that a disability rating 
in excess of the 30 percent rating now in effect is in order.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD for the appeal period is 30 percent.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the extremities is denied.  

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


